Title: From George Washington to Brigadier General Alexander McDougall, 2 April 1777
From: Washington, George
To: McDougall, Alexander



Dear Sir
Head Quarters Morris Town 2d April 1777.

Yours of the 29th Ulto was delivered to me Yesterday by Mr Laurence. The loss we have sustained in Commissary’s and Quarter Masters Stores is to be regretted, as they are most useful to the Army and not to be replaced at this time, the Commissary’s particularly. I had repeatedly guarded him against suffering any large quantities laying near the Water in such places as were accessible to the Enemys Shipping. I was satisfyed from the first, that you had done every thing that prudence could suggest, and that as much opposition, as your Numbers would admit of, had been made. Want of Men, at critical conjunctures, has lost us Advantages, that I fear we shall never regain.
As I have heard of no move in the shipping, I hope, if another Visit is intended, it will be deferred, till the arrival of the Eastern Militia at peekskill. I am Dear Sir Yr most obt Servt

Go: Washington

